UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PHILIPPE BUHANNIC,
                        Plaintiff,

                  – against –
                                         18-cv-5371
PIERRE SCHROEDER; PIERO GRANDI; FRANK
PLACENTI; ROBERT TRUDEAU; TCV VI L.P.;
TCV MEMBER FUND, L.P.; JAY HOAG; and
RICK KIMBALL,
                     Defendants.


PHILIPPE BUHANNIC,
                        Plaintiff,

                  – against –            18-cv-5372

TRADINGSCREEN INC.; PIERRE SCHROEDER;
PIERO GRANDI; FRANK PLACENTI; ROBERT
TRUDEAU; TCV VI, L.P.; and TCV MEMBER
FUND, L.P.,
                        Defendants.


PHILIPPE BUHANNIC and PATRICK
BUHANNIC,
                      Plaintiffs,

                  – against –            18-cv-7997

TRADINGSCREEN INC.; PIERRE SCHROEDER;
PIERO GRANDI; FRANK PLACENTI; ROBERT
TRUDEAU; TCV VI, L.P.; and TCV MEMBER
FUND, L.P.,
                        Defendants.
PHILIPPE BUHANNIC,
                                      Plaintiff,

                              – against –
                                                                                           18-cv-9351
TRADINGSCREEN INC.,
                                      Defendant.


PHILIPPE BUHANNIC,
                                      Plaintiff,
                                                                                           18-cv-9447
                              – against –

TRADINGSCREEN INC.; PIERRE SCHROEDER;
PIERO GRANDI; FRANK PLACENTI; ROBERT
TRUDEAU; TCV VI, L.P.; and TCV MEMBER
FUND, L.P.,
                        Defendants.


PHILIPPE BUHANNIC,
                                      Plaintiff,

                              – against –                                                  18-cv-10170

TRADINGSCREEN INC.; PIERRE SCHROEDER;
PIERO GRANDI; FRANK PLACENTI; ROBERT
TRUDEAU; TCV VI, L.P.; TCV MEMBER FUND,
L.P.; JAY HOAG; and RICK KIMBALL,
                        Defendants.



                                                OPINION & ORDER

Ramos, D.J.:

           Plaintiff Phillippe Buhannic (“Buhannic”) brings these six actions 1 against six largely

overlapping groups of defendants, asserting claims relating to the management of TradingScreen

Inc. (“TradingScreen”), the company where Phillippe Buhannic served as Chief Executive

1
    Plaintiff Patrick Buhannic is a named plaintiff in one of the actions, 18 Civ. 7997.

                                                             2
Officer (“CEO”). Defendants TradingScreen, Pierre Schroeder, Piero Grandi, Frank Placenti,

Robert Trudeau, TCV VI, L.P., TCV Member Fund, L.P., Jay Hoag, and Rick Kimball

(“Defendants”) move to dismiss five of these six actions for lack of subject matter jurisdiction

and for the Court to abstain from all six actions. For the following reasons, the Court GRANTS

their motion to dismiss the five actions on the basis of lack of subject matter jurisdiction but will

not abstain from hearing the sixth.

I.         BACKGROUND 2

           Phillippe Buhannic is the former CEO of TradingScreen and a current member of its

Board of Directors. He is a French citizen and Swiss resident. See 18 Civ. 5371, Doc. 18 ¶ 3.

Buhannic is a plaintiff in all six actions in this opinion. Patrick Buhannic is a French citizen and

resident. See Defs.’ Br. at 2; Pls.’ Opp. at 9. He is also a member of the Board. Id. Patrick

Buhannic remains a plaintiff in one of the six actions, 18 Civ. 7997. 3

           TradingScreen is a privately held corporation that provides financial technology services.

18 Civ. 5371, Doc. 18 ¶ 4. It is incorporated in Delaware and its corporate headquarters are in

New York. Id. The rest of the defendants are connected with TradingScreen in some way. TCV

VI and TCV Member Fund (“the TCV funds”) are private equity funds that together own some

of TradingScreen’s Series D preferred stock. 18 Civ. 5371, Doc. 18 ¶ 10. Non-party

Technology Crossover ventures (“TCV”), a private equity firm, sponsors the TCV funds. Defs.’

Br. at 2. Pierre Schroeder is the current CEO of TradingScreen and a member of the



2
    The Court’s recitation of the facts is largely based on factual allegations in the Plaintiffs’ complaints.
3
  Buhannic filed his complaint only on behalf of himself in 18 Civ. 9351, see Doc. 1; 18 Civ. 9447, see Doc. 1; and
18 Civ. 10170, see Doc. 1. Patrick Buhannic was initially listed as a plaintiff in 18 Civ. 5371 and 18 Civ. 5372. In
the former case, the complaint was amended to exclude Patrick Buhannic as a plaintiff. 18 Civ. 5371, Doc. 18. In
the latter case, the Court dismissed Patrick Buhannic as a party pursuant to its powers under Federal Rule of Civil
Procedure 21. 18 Civ. 5372, Doc. 51.


                                                               3
TradingScreen’s board of directors. 18 Civ. 5371, Doc. 18 ¶ 5. Schroeder is a citizen of

Luxembourg and a resident of Spain. Vassos Decl. Ex. 10 ¶ 19. 4 Piero Grandi is the chairman

of the TradingScreen’s board of directors. 18 Civ. 5371, Doc. 18 ¶ 6. Grandi is an Italian citizen

and a Swiss resident. Vassos Decl. Ex. 10 ¶ 18. Frank Placenti and Robert Trudeau are also

directors of TradingScreen; Trudeau is also a General Partner of TCV. 18 Civ. 5371, Doc. 18

¶¶ 8–9. Jay Hoag and Rick Kimball are Managing Partners at TCV. Id., ¶ 11.

        In July 2016, TradingScreen dismissed Buhannic as CEO. See 18 Civ. 5371, Doc. 18 ¶ 3.

Four directors, Schroeder, Grandi, Placenti and Trudeau, then filed a lawsuit in the Delaware

Chancery Court pursuant to § 225 of the Delaware General Corporation Law to determine the

proper composition of the Board and whether Buhannic should remain as CEO. See Schroeder

v. Buhannic, C.A. No. 12328-VCL. Vice Chancellor Laster later denied Buhannic’s request to be

reinstated as TradingScreen’s CEO during the pendency of the lawsuit. See Vassos Decl. Ex. 1.

        Buhannic subsequently pursued claims against Defendants in two new forums: an

American Arbitration Association (“AAA”) arbitration and an action in the New York State

Supreme Court before Justice Marcy Friedman. See Vassos Decl. Ex. 4; Buhannic v.

TradingScreen, Inc., No. 653624/2016 (Sup. Ct. N.Y. County). In pursuing these two actions,

Buhannic had the assistance of four law firms, all of which he has since fired. He and Patrick

Buhannic are now proceeding pro se.

        The AAA arbitration concerned the validity of several amendments Buhannic made in his

capacity as TradingScreen’s CEO to a shareholders’ agreement of TradingScreen. See Vassos

Decl. Ex. 4. The amendments, inter alia, purported to bind the shareholders to take no action to



4
 Buhannic does not always include the citizenship and residency of the individual defendants in his complaints.
Buhannic agrees with Defendants’ characterization of Schroeder’s citizenship and residency in his opposition brief,
however. See Pls.’ Opp at 9.

                                                         4
remove Buhannic as a Director, CEO, and Chairman of the Board, id. at 10, and to vote for the

same directors for whom Buhannic voted, id. at 7–10. Buhannic did not seek or obtain approval

from TradingScreen’s board for the amendments. See id. The AAA panel unanimously found

against Buhannic, holding that the amendments were not valid and not enforceable. Id. at 11.

        The New York state action before Justice Friedman is still active and much broader than

the AAA arbitration. Buhannic has made numerous motions and sought a wide variety of relief

in that action, which will be discussed below. Buhannic evidently has been dissatisfied with the

results, as he moved for Justice Friedman’s recusal in that action, see Vassos Decl. Ex. 8, and has

filed a federal lawsuit against Justice Friedman in this district. See Buhannic v. Friedman, No.

18-cv-5729 (RA) (S.D.N.Y.).

        On October 17, 2017, Philippe and Patrick Buhannic filed the first of what would later

become ten lawsuits in this Court, a petition to vacate the AAA arbitral award. See 17 Civ. 7993,

Doc. 1. This Court ultimately denied the petition. Id., Doc. 35. The Buhannics then appealed

the decision to the Second Circuit. Id., Doc. 37.

        On March 19, 2018, the Buhannics commenced another action before this Court, alleging

a RICO conspiracy in which TradingScreen, its directors, TCV and its founders, four law firms,

the AAA, the three members of the AAA panel that ruled against him, an accounting firm,

Bloomberg News, and Vice Chancellor Laster were participants. 18 Civ. 2430, Doc. 1. The

Buhannics seek both injunctive relief and damages in the amount of $200 million in that action.

Id. at 16. That action is not at issue in this opinion.

        On June 14, 2018, Buhannic filed the first two actions at issue in this opinion. In 18 Civ.

5371, Buhannic brings claims for breach of the “Stockholders Agreement,” breach of fiduciary

duty, aiding and abetting breach of fiduciary duty, violations of the Sarbanes-Oxley Act, and



                                                    5
unjust enrichment, seeking damages, declaratory relief, and many forms of injunctive relief. See

18 Civ. 5371, Doc. 18. Buhannic seeks, inter alia, to void stock grants given to Grandi and

Schroeder, id. at 39 ¶ 8, and to reconstitute the compensation committee of the Board, id. at 38

¶ 2. Buhannic previously sought this relief in his state action, see Vassos Decl. Ex. 10 at 54–55,

in which he also made claims for breach of the Stockholders Agreement, id. at 44, breach of

fiduciary duty, id. at 27, and aiding and abetting breach of fiduciary duty, id. at 49.

       In 18 Civ. 5372, Buhannic seeks to compel TradingScreen to produce certain books and

records for his inspection pursuant to § 220 of the General Corporation Law of Delaware. See 18

Civ. 5372, Doc. 22. The § 220 request is the sole claim in that action. Buhannic sought much of

the same information from TradingScreen under § 220 in the New York state court. Compare id.

with Vassos Decl. Ex. 13; Ex. 14 at 10–11.

       On August 31, 2018, Buhannic filed the third action at issue in this opinion, in 18 Civ.

7997, asserting wrongful termination under New York state law. In this action, Buhannic seeks a

variety of relief including unpaid salary, the issuance of certain shares that he argues he is

entitled to, and reinstatement as CEO. See 18 Civ. 7997, Doc. 3 at 21, 40, 41. Buhannic pursued

his wrongful termination claim and sought substantially similar relief in his New York state court

action. See Vassos Decl. Ex. 10 ¶¶ 64–91, 92–99, 149–72 (seeking as relief, inter alia,

reinstatement as CEO, back pay, payment of shares).

       On October 12, 2018, Buhannic filed the fourth action at issue in this opinion, 18 Civ.

9351 (the “Indemnification Case”), seeking indemnification from TradingScreen for legal

expenses he has incurred and alleging that TradingScreen breached an indemnification

agreement between them. See 18 Civ. 9351, Doc. 14 at 2. Buhannic made the same claim

seeking the same relief in the New York state court action. See Vassos Decl. 10 ¶¶ 201–210.



                                                  6
Four days later, Buhannic filed the fifth action at issue in this opinion, which is largely

duplicative of his fourth action, 18 Civ. 9447, seeking indemnification from TradingScreen for

his legal expenses, but also tacking on a claim for $1,000,000 against TradingScreen for breach

of the indemnification agreement. See 18 Civ. 9447, Doc. 13.

       On November 1, 2018, Buhannic filed the sixth action at issue in this opinion, 18 Civ.

10170, again asking the Court to order the issuance of certain stock that he claims to be entitled

to. See 18 Civ. 10170, Doc. 9 at 17. Buhannic argued that he was entitled to that same stock in

his New York state court action. Vassos Decl. Ex. 10 ¶¶ 70–71, 92–99, 164–172.

       Buhannic has filed two other actions in this district that are not before this Court,

bringing the total number of actions he has filed in this district to ten. In 18 Civ. 5729, Buhannic

sues Justice Friedman for discrimination on the basis of national origin. In 18 Civ. 5846,

Buhannic sues his former law firm, Shiboleth LLP, for the legal fees he paid.

       On January 15, 2019, Defendants moved to dismiss the six cases for lack of subject

matter jurisdiction, or, in the alternative, for the Court to abstain from the six cases under

Colorado River.

II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(1) requires that an action be dismissed for lack of

subject matter jurisdiction when the district court lacks the statutory or constitutional power to

adjudicate the case. The party asserting subject matter jurisdiction carries the burden of

establishing, by a preponderance of the evidence, that jurisdiction exists. Morrison v. Nat’l

Australia Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008) (quoting Makarova v. United States, 201

F.3d 110, 113 (2d Cir. 2000)). On a Rule 12(b)(1) motion challenging the district court’s subject

matter jurisdiction, evidence outside of the pleadings may be considered by the court to resolve



                                                  7
the disputed jurisdictional fact issues. Zappia Middle E. Constr. Co. v. Emirate of Abu Dhabi,

215 F.3d 247, 253 (2d Cir. 2000); see also Morrison, 547 F.3d at 170 (citing Makarova, 201

F.3d at 113). When evaluating a motion to dismiss for lack of subject matter jurisdiction, the

court accepts all material factual allegations in the complaint as true but does not necessarily

draw inferences from the complaint favorable to the plaintiff. J.S. ex rel. N.S. v. Attica Cent.

Sch., 386 F.3d 107, 110 (2d Cir. 2004) (citing Shipping Fin. Servs. Corp. v. Drakos, 140 F.3d

129, 131 (2d Cir. 1998)). A motion to dismiss based on abstention is considered as a motion to

dismiss for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of

Civil Procedure. Phillips v. Citibank, N.A., 252 F. Supp. 3d 289, 295 (S.D.N.Y. 2017).

III.   DISCUSSION

       Defendants assert two bases for dismissal under Rule 12(b)(1): that the parties are non-

diverse and thus diversity jurisdiction is absent; and that abstention is warranted under Colorado

River Water Conservation District v. United States, 424 U.S. 800 (1976). The Court addresses

each in turn.

       A.       Lack of Diversity Jurisdiction

       Buhannic asserts diversity of citizenship under 28 U.S.C. § 1332 as the sole basis of

jurisdiction in the six actions at issue in this opinion. Defendants move to dismiss five of the six

actions because diversity is absent.

       A plaintiff in federal court bears the burden of establishing subject matter jurisdiction.

Prudential Oil Corp. v. Phillips Petroleum Co., 546 F.2d 469, 476 n.2 (2d Cir. 1976). The legal

principles behind diversity jurisdiction are well-settled. As relevant here, 28 U.S.C. § 1332

provides that district courts shall have original jurisdiction over civil actions “where the matter in

controversy exceeds the sum or value of $75,000” and the action is between citizens of different



                                                  8
states, or citizens of a state and citizens or subjects of a foreign state. “However, diversity is

lacking within the meaning of these sections where the only parties are foreign entities, or where

on one side there are citizens and aliens and on the opposite side there are only aliens.”

Universal Licensing Corp. v. Paola del Lungo S.p.A., 293 F.3d 579, 581 (2d Cir. 2002).

       As Buhannic himself acknowledges in his pleadings, he, Grandi, and Schroeder are all

legal aliens. Consequently, there are aliens on both sides of the litigation in five of the six

actions at issue. Diversity jurisdiction is thus lacking in those cases. The only action that is

between a citizen of a state and a citizen of a foreign state is the Indemnification Case, which

Buhannic brings solely against TradingScreen. Despite relying solely on diversity jurisdiction in

his pleadings, Buhannic now argues that the cases nonetheless belong in federal court because

the cases involve federal rights and federal crimes, including wire fraud, mail fraud, and

violation of the Sarbanes-Oxley Act. Pls.’ Opp. at 23. Buhannic asserts no federal rights in his

six cases aside from purportedly suing Defendants for committing “securities fraud” under

sections 303 and 404 of the Sarbanes-Oxley Act of 2002, however. 18 Civ. 5371 Doc. 18 at 30.

Section 303 of the Sarbanes-Oxley Act specifically reserves the “exclusive authority to enforce

this section” to the Securities and Exchange Commission. 15 U.S.C. §7242(b). Additionally,

TradingScreen is a privately held company and thus is not subject to section 404 of the Sarbanes-

Oxley Act of 2002. As a legal alien, Buhannic has no authority to levy federal criminal charges

against Defendants.

       Defendants’ motion to dismiss Plaintiffs’ claims in 18 Civ. 5371, 18 Civ. 5372, 18 Civ.

7997, 18 Civ. 9447, and 18 Civ. 10170 for lack of subject matter jurisdiction is thus granted.

       B.      Colorado River Abstention

       Defendants do not contest that diversity exists in the Indemnification Case, 18 Civ. 9351,



                                                  9
but nevertheless asks that this Court abstains from exercising jurisdiction because the

Indemnification Case is parallel to Buhannic’s New York state court action. Federal courts may

abstain from exercising jurisdiction over an action for which there is a parallel state court

proceeding based on considerations of “wise judicial administration, giving regard to

conservation of judicial resources and comprehensive disposition of litigation.” Colorado River,

424 U.S. at 817 (quoting Kerotest Mfg. Co. v. C-O-Two Fire Equipment Co., 342 U.S. 180, 183

(1952)). “An analysis of whether a court should abstain under Colorado River begins with a

determination of whether the concurrent federal and state proceedings are ‘parallel’ in nature.”

Fernandez v. City of New York, 2017 WL 2894144, at *2 (S.D.N.Y. July 7, 2017) (citing Dittmer

v. Cty. of Suffolk, 146 F.3d 113, 118 (2d Cir. 1998)). Federal and state proceedings are “parallel”

for abstention purposes when the two proceedings “are essentially the same,” meaning that

“there is an identity of parties, and the issues and relief sought are the same.” Shields v.

Murdoch, 11 Civ. 4917 (PGG), 2012 WL 4097199, at *5 (S.D.N.Y. Sept. 18, 2012) (citation and

internal quotation marks omitted). Nevertheless, “[p]erfect symmetry of parties and issues is not

required. Rather, parallelism is achieved where there is a substantial likelihood that the state

litigation will dispose of all claims presented in the federal case.” Id. (quoting In re Comverse

Tech., Inc., 06 Civ. 1849 (NGG) (RER), 2006 WL 3193709, at *2 (E.D.N.Y. Nov. 2, 2006))

(emphasis in original) (internal quotation marks omitted).

       Colorado River abstention is only warranted in “exceptional circumstances.” Colorado

River, 424 U.S. at 813. “The mere fact of concurrent state and federal proceedings ‘does not,

without more, warrant staying exercise of federal jurisdiction.’” All. of Am. Insurers v. Cuomo,

854 F.2d 591, 602 (2d Cir. 1988). In determining whether abstention is warranted, courts

consider six factors:



                                                 10
       (1) whether the controversy involves a res over which one of the courts has assumed
       jurisdiction, (2) whether the federal forum is less inconvenient than the other for the
       parties, (3) whether staying or dismissing the federal action will avoid piecemeal
       litigation, (4) the order in which the actions were filed, and whether proceedings have
       advanced more in one forum than in the other, (5) whether federal law provides the rule
       of decision, and (6) whether the state procedures are adequate to protect the plaintiff’s
       federal rights.

Woodford v. Cmty. Action Agency of Greene County, Inc., 239 F.3d 517, 522 (2d Cir. 2001)

(internal citations omitted). “No one factor is necessarily determinative; a carefully considered

judgment taking into account both the obligation to exercise jurisdiction and the combination of

factors counselling against that exercise is required.” Royal & Sun All. Ins. Co. of Canada v.

Century Int’l Arms, Inc., 466 F.3d 88, 94 (2d Cir. 2006) (quoting Colorado River, 424 U.S. at

818–19).

       As a threshold matter, the Court finds that the Indemnification Case before this Court

parallels Buhannic’s New York state court action before Justice Friedman. In both actions,

Buhannic asserts that he is entitled to indemnification for the legal expenses he has incurred

pursuant to the indemnification agreement between Buhannic and TradingScreen, which

TradingScreen has allegedly breached. Buhannic and TradingScreen are parties to both actions.

The two cases are thus parallel. It therefore proceeds to analyze the six Colorado River factors.

       “The Second Circuit has noted that the absence of jurisdiction by either the state or

federal court over property ‘point[s] toward [the] exercise of jurisdiction.’” Goldentree Asset

Mgmt., L.P. v. Longaberger Co., 448 F. Supp. 2d 589, 593 (S.D.N.Y. 2006) (quoting De

Cisneros v. Younger, 871 F.2d 305, 307 (2d Cir. 1989)). Neither the Indemnification Case nor

the New York state action involves jurisdiction over property; thus, the first factor weighs

against abstention.

       “Where the federal court is ‘just as convenient’ as the state court,” abstention is also

disfavored. Vill. of Westfield v. Welch’s, 170 F.3d 116, 122 (2d Cir. 1999) (citing Youell v.

                                                11
Exxon Corp., 48 F.3d 105, 113 (2d Cir. 1995), vacated on other grounds, 516 U.S. 801 (1995)).

The state courthouse and the federal courthouse are both located in New York City and are thus

equally convenient for the parties. The second factor thus also weighs against abstention.

       The Supreme Court has deemed the third factor, the “avoidance of piecemeal litigation,”

as the most important factor in considering abstention. Moses H. Cone Mem’l Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 16 (1983). Defendants argue that this factor strongly favors

abstention because Buhannic has made identical claims and sought substantially similar relief in

the state case. While this may be true, it describes the situation for many parallel state and

federal proceedings, and is not a basis for withholding jurisdiction. See Woodford, 239 F.3d at

525 (“Nor may abstention be based simply on an aversion to deciding an issue prior to a state

court’s adjudication. There is no bar against parallel in personam actions proceeding in two or

more courts.”). Defendants’ reasoning “would counsel abstention in any suit that involved the

same parties and subject matter” and thereby “obviate Colorado River’s admonition that

abstention is heavily disfavored absent exceptional circumstances.” Fernandez v. City of New

York, 2017 WL 2894144, at *3 (S.D.N.Y. July 7, 2017) (internal quotation marks omitted).

Indeed, the Second Circuit has noted that “the primary context in which [it has] affirmed

Colorado River abstention in order to avoid piecemeal adjudication has involved lawsuits that

posed a risk of inconsistent outcomes not preventable by principles of res judicata and collateral

estoppel.” Woodford, 239 F.3d at 524 (emphasis added). Defendants fail to show how res

judicata and collateral estoppel would fail to prevent the possibility of inconsistent outcomes;

they thus have failed their burden to persuade this Court that this factor weighs in favor of

abstention. Arkwright-Boston Mfrs. Mut. Ins. Co. v. City of N.Y., 762 F.2d 205, 210 (2d Cir.

1985) (the burden of persuasion is with the party moving for Colorado River abstention).



                                                 12
        Where the state court action was filed first and is further along than the federal action,

the Court should weigh the fourth factor in favor of abstention. See Moses H. Cone Memorial

Hospital, 460 U.S. at 21–22. This factor weighs in favor of abstention because the New York

state action was filed over two years ago and Buhannic has made significantly more progress in

that case, which has gone to discovery, see Vassos Decl. Ex. 6 at 49–50.

       The absence of issues of federal law counsels in favor of abstention. Gen. Reinsurance

Corp. v. Ciba-Geigy Corp., 853 F.2d 78, 82 (2d Cir. 1988). Buhannic brings no federal claims in

the Indemnification Case. “Although the absence of federal issues does not require the surrender

of jurisdiction, it does favor abstention where ‘the bulk of the litigation would necessarily

revolve around the state-law . . . rights of [numerous] . . . parties.’” Id. Thus, this factor favors

abstention.

       Lastly, where the state court’s procedures fail to adequately protect the rights of the party

seeking to invoke federal jurisdiction, jurisdiction is favored. Id. Buhannic has made clear that

he is filing his lawsuits in this court because he is dissatisfied with the outcomes he has obtained

in state court, not the adequacy of its procedures. See Pls.’ Opp. at 18–19 (explaining that

Buhannic pursued his claims in federal court after concluding that the state court treated him

unfairly by requesting that he proceed with discovery). Buhannic can raise all the claims he

seeks to raise here in state court—indeed, he already has. Consequently, this factor favors

abstention. See Bernstein v. Hosiery Mfg. Corp. of Morganton, 850 F. Supp. 176, 185 (E.D.N.Y.

1994) (“[Plaintiff] can raise all of the claims he raises here before the state courts. Moreover, he

can seek the very same declaratory and equitable relief he seeks in this case in the state

proceedings[.]”).

       Nonetheless, having considered all these factors in their totality, the Court determines



                                                  13
